 1
     LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
 2   SETH L. GORDON, ESQ. (SBN: 262653)
 3   LEONE & ALBERTS
     A Professional Corporation
 4
     2175 North California Blvd., Suite 900
 5   Walnut Creek, CA 94596
 6
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
 7   Email: leone@leonealberts.com
 8          cleed@leonealberts.com
           sgordon@leonealberts.com
 9

10   Attorneys for Defendants
     BRENTWOOD UNION SCHOOL DISTRICT, LAURI JAMES, BRIAN JONES,
11
     JEAN ANTHONY, MARGO OLSON, MARGARET KRUSE, and MERRILL
12   GRANT
13   MARK E. DAVIS, ESQ. (SBN: 079936)
14
     ERIC J. BENGTSON, ESQ. (SBN: 254167)
     DAVIS & YOUNG, APLC
15
     1960 The Alameda, Suite 210
     San Jose, CA 95126
16   Telephone: (408) 244-2166
     Facsimile: (408) 244-7815
17   E-mail: mdavis@davisyounglaw.com
18
             ebengtson@davisyounglaw.com

19   Attorneys for Defendant, DINA HOLDER
20   TODD BOLEY, ESQ. (SBN: 068119)
     LAW OFFICE OF TODD BOLEY
21
     2381 Mariner Square Drive, Suite 280
22   Alameda, CA 94501
     Telephone: (510) 836-4500
23
     Facsimile: (510) 649-5170
24   E-Mail: boley@boleylaw.com
25
     PETER W. ALFERT, ESQ. (SBN: 083139)
26
     IAN A. HANSEN, ESQ. (SBN: 255449)
27   LAW OFFICES OF PETER ALFERT
     909 Marina Village Parkway, #199
28
     Alameda, CA 94501


     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx1
 1
     Telephone: (925) 279-3009
     Facsimile: (925) 279-3342
 2   E-Mail: peter@alfertlaw.com
 3
     Attorneys for PLAINTIFFS
 4
                               UNITED STATES DISTRICT COURT
 5
                          NORTHERN DISTRICT OF CALIFORNIA
 6

 7   MICHAEL GAREDAKIS, TAMARA                      Case No.: 4:14-cv-04799-PJH
     GAREDAKIS, and M.G., a minor by and
 8
     through his guardian ad litem MICHAEL
 9   GAREDAKIS, YOLANDA JACKSON, and
     A.G., a minor by and through her guardian ad
10
     litem YOLANDA JACKSON, LAWRENCE
11   GULLO, DANIELLE GULLO, and B.G., a
12
     minor by and through his guardian ad litem     STIPULATION AND [PROPOSED]
     DANIELLE GULLO, KATHRYN                        ORDER VACATING AND
13   MAGUIRE, and M.R., a minor by and              EXTINGUISHING ABSTRACT OF
14   through his guardian ad litem KATHRYN          JUDGMENT
     MAGUIRE, VIVIANA ROSE, and B.R., a
15
     minor by and through his guardian ad litem
16   VIVIANA ROSE, AHMAD RAZAQI,
17
     DANIA RAZAQI and E.R., a minor by and
     through his guardian ad litem DANIA
18   RAZAQI, a minor by and through his
19   guardian ad litem,
20               Plaintiffs,
           vs.
21

22
     BRENTWOOD UNION SCHOOL
     DISTRICT,
23   DINA HOLDER, LAURI JAMES, BRIAN
24   JONES, JEAN ANTHONY, MARGO
     OLSON, MARGARET KRUSE, MERRILL
25
     GRANT and DOES 1-30,
26             Defendants.
27
           Plaintiffs, on the one hand, and Brentwood Union School District hereby
28
     stipulate by and through their undersigned counsel of record as follows:


     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx2
1          WHEREAS, on July 13, 2017, the United States District Court for Northern
2    District of California issued an order awarding Defendants Brentwood Union School
3    District, Lauri James, Brian Jones, Jean Anthony, Margo Olson, Margaret Kruse, and
4    Merril Grant (“Brentwood defendants”) attorney’s fees and costs in the amount of in the
5    amount of $578,854.20 in the above-referenced matter.
6          WHEREAS, on August 25, 2017, the United States District Court for Northern
7    District of California issued an Abstract of Judgment in favor of Defendant and
8    Judgment Creditor Brentwood Union School District for costs in the amount of
9    $578,854.20 in the above-referenced matter. A true and correct copy of which is
10   attached hereto as Exhibit A.
11         WHEREAS, on August 29, 2017, a certified copy of the Abstract of Judgment
12   was recorded in Contra Costa County, Instrument Number 20170157096. A true and
13   correct copy of which is attached hereto as Exhibit B.
14         WHEREAS, on December 4, 2018, the United States Court of Appeals for the
15   Ninth Circuit vacated the District Court’s July 13, 2017 order awarding attorney’s fees
16   and costs to the Brentwood defendants.
17         Brentwood Union School District and Plaintiffs hereby stipulate and agree that
18   the order that was the basis of the Abstract of Judgment issued by this Court on August
19   25, 2019 and recorded by Contra Costa County (Instrument Number 20170157096) was
20   vacated; that the Abstract of Judgment should be vacated and extinguished and removed
21   from any and all property; and that the following debtors be fully released from the
22   abstract of judgment.
23

24
     Michael Garedakis                            Tamara Garedakis
     1383 Bryan Lane                              1383 Bryan Lane
25   Gardnerville, NV 89410                       Gardnerville, NV 89410
26
     Lawrence Gullo                              Viviana Rose
27
     1740 Diamond Springs Court                  2625 Ranchwood Drive
28   Brentwood, CA 94513                         Brentwood, CA 94513


     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx3
1
     Danielle Gullo                              Ahmad Razaqi
2    1740 Diamond Springs Court                  4541 Horseshoe Circle
3    Brentwood, CA 94513                         Antioch, CA 94531
4
     Yolanda Jackson                             Dania Razaqi
5    2400 Berkshire Lane                         4541 Horseshoe Circle
6
     Brentwood, CA 94513                         Antioch, CA 94531

7
           The parties agree that Plaintiffs will record this order vacating the judgment in
8
     Contra Costa County.
9
           IT IS SO STIPULATED.
10

11
     Dated: September 10, 2019              LEONE & ALBERTS
12

13
                                           /s/ Louis A. Leone
14                                   LOUIS A. LEONE, ESQ.
15                                   CLAUDIA LEED, ESQ.
                                     SETH GORDON, ESQ.
16
                                     Attorney for Defendants
17                                   BRENTWOOD UNION SCHOOL DISTRICT,
                                     LAURI JAMES, BRIAN JONES, JEAN ANTHONY,
18
                                     MARGO OLSON, MARGARET KRUSE, and
19                                   MERRILL GRANT
20

21   Dated: September 10, 2019              LAW OFFICE OF TODD BOLEY
22
                                           /s/ Todd Boley
23
                                     TODD BOLEY, ESQ.
24                                   Attorney for Plaintiffs
25   Dated: September 10, 2019              LAW OFFICES OF PETER ALFERT
26

27
                                           /s/ Peter Alfert
                                     PETER ALFERT, ESQ.
28                                   Attorney for Plaintiffs


     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx4
1

2
                                     [PROPOSED] ORDER
3
           Pursuant to the stipulation of the parties, and good cause appearing, it is hereby
4    ordered as follows:
5
           1.    The order that was the basis of the Abstract of Judgment issued by this
6
     Court on August 25, 2019 and recorded by Contra Costa County (Instrument Number
7
     20170157096) was vacated;
8
           2.    The Abstract of Judgment issued by this Court on August 25, 2019 and
9
     recorded by Contra Costa County (Instrument Number 20170157096) should be
10
     vacated and extinguished and removed from any and all property;
11
           3.    The following debtors are hereby fully released from the abstract of
12
     judgment;
13
     Michael Garedakis                            Tamara Garedakis
14
     1383 Bryan Lane                              1383 Bryan Lane
15   Gardnerville, NV 89410                       Gardnerville, NV 89410
16
     Lawrence Gullo                              Viviana Rose
17   1740 Diamond Springs Court                  2625 Ranchwood Drive
18   Brentwood, CA 94513                         Brentwood, CA 94513
19
     Danielle Gullo                              Ahmad Razaqi
20   1740 Diamond Springs Court                  4541 Horseshoe Circle
     Brentwood, CA 94513                         Antioch, CA 94531
21

22   Yolanda Jackson                             Dania Razaqi
23
     2400 Berkshire Lane                         4541 Horseshoe Circle
     Brentwood, CA 94513                         Antioch, CA 94531
24

25

26

27

28
     //


     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx5
1    //
2             4.       Plaintiffs will cause this order to be filed with the recorder’s office and for
3    the abstract of judgment to be removed from all of the above-listed debtors’ property.
4                                                                       S DISTRICT
                                                                     ATE           C
                                                                    T




                                                                                   O
                                                                S




                                                                                    U
              IT IS SO ORDERED:




                                                               ED
5




                                                                                     RT
                                                                                ERED




                                                           UNIT
                                                                           O ORD
                                                                    IT IS S




                                                                                        R NIA
6
             October 3
     Dated: ______________, 2019                                               Hamilto
                                                  _____________________________________
                                                                     hyllis J.
                                                                                       n




                                                           NO
                                                             Judge P




                                                                                       FO
7




                                                            RT
                                                  HON. PHYLLIS         J. HAMILTON




                                                                                       LI
                                                           ER




                                                               H




                                                                                   A
8                                                             N                        C
                                                  CHIEF DISTRICTD I S T IJUDGE    OF
                                                                         R CT
9

10

11

12

13

14

15

16

17

18

19
     4837-0843-5105, v. 1

20

21

22

23

24

25

26

27

28




     STIP AND ORDER VACATING/EXTINGUISHING ABSTRACT OF JUDGMENT Case NO. 4:14-cv-04799- PJH
     4837-0843-5105 v.1. docx6
EXHIBIT A
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                              PHONE NUMBER
•     !Zl Recording requested by and return to:
      Leone & Alberts - Louis Leone                                                     (925) 974-8600
     2175 N. California Blvd., Suite 900
     Walnut Creek, CA 94596

     l <J ATTORNEY FOR                  l <J JUDGMENT CREDITOR                0 ASSIGNEE OF RECORD
     NAME OF COURT:                U.S. DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
     STREET                        1301 Clay St# 400S
     ADDRESS:
     MAILING
     ADDRESS:
     CITY, STATE, ZIP:             Oakland, CA 94612
     PHONE NUMBER:                                                                                                            FOR RECORDER'S USE ONLY


     PLAINTIFF:                    Michael Garedakis et al.

     DEFENDANT:                    Brentwood Union School District

                                                                                                            CASE
                  ABSTRACT OF JUDGEMENT                                  D Amended                          NUMBER:                    4:14-cv-04799-PJH

     1.      The 181 judgment creditor        0 assignee of record                                                                             FOR COURT USE ONLY
             applies for an abstract of judgment and represents the following:
             a.    Judgment debtor's
                                                   Name and last known address
                                     Michael Garedakis
                                     1383 Bryan Lane
                                     Gardnerville, NV 89410


             b.    Driver's license# and state:                                                                    lg)   Unknown
             c.    Social Security#:                    REDACTED                                                   D Unknown
             d.    Summons or notice of entry of sister-state judgment was personally served or
                   mailed to (name and address):
             e.    0 Original abstract recorded in this county:                                               f.         181 Information on additional judgmenf debtors
                                                                                                                              is shown on page two.
                   (a)   Date:
                   (b)   Instrument#:


    Date:         Louis A. Leone
                                 (TYPE OR PRINT NAME)


    2.       a. !'81 I certify that the following is a true and correct abstract of        6.    Total amount of judgment as entered or last renewed:
                     the judgment entered in this action.                                         $578,854.20
             b. D A certified copy of the judgment is attached.                            7.    D An D execution lien       Dattachment lien
                                                                                                 is endorsed on the judgment as follows:
    3.       Judgment creditor (name and address):                                               a. D Amount $:
    Brentwood Union School District, c/o Leone & Alberts                                         b. D In favor of (name and address):
    2175 N. California Blvd, Suite 900 Walnut Creek, CA94596
    4.       Judgment debtor (full name as it appears in judgment):
    ~~~~~~~~~~~~~~~~~~~~~~-
                                                                                           8.    A stay of enforcement has:
    5.       a. Judgment entered on (date):         July 13, 2017                                a. 181 not been ordered by the court
             b. Renewal entered on (date):
                                                  ------------                                   b. D been ordered by the court effective until (date):

                                                                                           9.    D This judgment is an installment judgment.

    [SEAL]                                     This abstract issued on (date):


                                               AUG 25 2017
                                                                                                Clerk, by
                                                                                                             CYNTHIA LENAHAN                                             , Deputy


    Form Adopted for Mandatory Use                              ABSTRACT OF JUDGMENT                                                                        Page1 of2
    Judicial Council of California                                            (CIVIL)                                              Code of Civil Procedure, §§ 466.480
    EJ-001 [Rev. January 1, 2003)                                                                           ~-------~                                    674, 700.190
                                                                                                               American LegalNet, Inc.
                                                                                                              www.USCourtForms.com
REDACTED




            REDACTED
            REDACTED




 REDACTED
            REDACTED




 REDACTED
EXHIBIT B
                                                                   -   · · --
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Ne                     .nd Address)         PHONE NUMBER
      l8J Recording requested by and return to:
      Leone & Alberts - Louis Leone                                                   (925) 974-8600
      2175 N. California Blvd., Suite 900
                                                                                                                           copy/duplicate has not been
      Walnut Creek, CA 94596
                                                                                                                           compared to original docume11t
      18J ATTORNEY FOR                   18J JUDGMENT CREDITOR                  D ASSIGNEE OF RECORD

      NAME OF COURT:                 U.S. DISTRICT COURT                                                                   08/29/2017,2~ 170157090
                                     NORTHERN DISTRICT OF CALIFORNIA
     STREET                          1301 Clay St# 400S
     ADDRESS:
     MAILING
     ADDRESS:
     CITY, STATE, ZIP:               Oakland, CA 94612
     PHONE NUMBER:                                                                                                        FOR RECORDER'S USE ONLY


  PLAINTIFF:                        Michael Garedakis et al.

  DEFENDANT:                        Brentwood Union School District

                                                                                                         CASE
               ABSTRACT OF JUDGEMENT                                     D Amended                       NUMBER:                  4:14-cv-04799-PJH

  1.      The Jg) judgment creditor      0 assignee of record                                                                             FOR COURT USE ONLY
          applies for an abstract of judgment and represents the following:
          a.        Judgment debtor's
                                                   Name and last known address
                                     Michael Garedakis
                                     1383 Bryan Lane
                                     Gardnerville, NV 89410


         b.         Driver's license# and state:                                                                 l8J Unknown
         c.         Social Security#:                    REDACTED                                                D Unknown
         d.         Summons or notice of entry of sister-state judgment was personally served or
                    mailed to (name and address):
         e.         0 Original abstract recorded in this county:                                            f.      l8J Information on additional judgmenf debtors
                                                                                                                         is shown on page two.
                    (a)   Date:
                    (b)   Instrument#:


 Date:          Louis A. Leone
                                  (TYPE OR PRINT NAME)



 2.      a.   Jg)   I certify that the following is a true and correct abstract of      6.    Total amount of judgment as entered or last renewed:
                    the judgment entered in this action.                                       $578,854.20
         b. 0 A certified copy of the judgment is attached.                             7.    0 An D execution lien       Dattachment lien
                                                                                              is endorsed on the judgment as follows:
 3.      Judgment creditor (name and address) :                                               a. 0 Amount $:
Brentwood Union School District, c/o Leone & Alberts                                          b. D In favor of (name and address) :
2175 N. California Blvd, Suite 900 Walnut Creek, CA94596
4.       Judgment debtor (full name as it appears in judgment):
                                                                                        8.    A stay of enforcement has:
5.       a. Judgment entered on (date):            July 13, 2017                              a. l8J not been ordered by the court
         b. Renewal entered on (date):                                                        b. 0 been ordered by the court effective until (date):


                                                                                        9.    0 This judgment is an installment judgment.
[SEAL]                                         This abstract issued on (date):



                                                  AUG 25. 2017.                                              CYNTHIA LENAHAN
                                                                                             Clerk, by                                                            , Deputy


Form Adopted for Mandatory Use                                  ABSTRACT OF JUDGMENT                                                                Page 1of2
Judicial Council of California                                              (CIVIL)                                        Code of Civil Procedure, §§ 488.460
EJ-001 [Rev. January 1, 2003]                                                                            ~------~                                 674, 700. 190
                                                                                                           American LegalNet, Inc.
                                                                                                           www.USCourtForms.com
REDACTED




           REDACTED
           REDACTED




REDACTED
           REDACTED




REDACTED
